                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                            Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                          Case No. 3:16-cr-00086-SLG-1

                            Defendant.


      ORDER REGARDING MOTION TO PRECLUDE EVIDENCE OF PRISON
                     CONDITIONS GENERALLY

         Before the Court at Docket 708 is the government’s Motion in Limine to

Preclude Evidence or Argument Concerning Prison Conditions Generally.

Defendant John Pearl Smith, II, responded in opposition at Docket 812. The

government replied at Docket 828.

         The government seeks an order precluding the defense from presenting

information or argument “concerning the conditions of prisons not specific to the

defendant’s past, present, or future adjustment to confinement.”1 The government

does not point to any specific information that it seeks to exclude, instead broadly

asserting that “any expert testimony relating to mitigating factors [must] focus on

the particular defendant.”2 Mr. Smith responds that in addition to the government



1
    Docket 708 at 2.
2
    Docket 708 at 5 (citing Eddings v. Oklahoma, 455 U.S. 104, 112 (1982)).




           Case 3:16-cr-00086-SLG Document 921 Filed 07/29/20 Page 1 of 3
not identifying “any particular testimony or witness that will be presented at the

penalty phase,” the government’s motion should fail as Supreme Court precedent

permits this information because it is potentially mitigating, and because

“numerous federal courts have permitted the testimony regarding prison conditions

and future dangerousness.”3

         The Court has reviewed the caselaw cited by each party; however, those

orders and opinions were reviewing specific proposed or given testimony. Here,

there is no specific information before the Court to review.4 At this time, the Court

can only emphasize that during any sentencing phase of trial, any defense

information related to federal prisons and the security at federal prisons must either

reasonably relate to Mr. Smith’s “background, record, or character or any other

circumstance of the offense” that mitigates against a death sentence or be rebuttal

related to the government’s information in support of its claim of Mr. Smith’s future

dangerousness.5 Any information must also relate to the type of prison where the

Bureau of Prisons would likely house Mr. Smith should the jury impose a life



3
    Docket 812 at 1–2.
4
  The Court will be in a better position to delineate the scope of permissible defense expert
testimony after the government presents its case regarding future dangerousness. See, e.g.,
United States v. Taylor, 583 F. Supp. 2d 923, 938 (E.D. Tenn. 2008) (highlighting that when
considering proposed future dangerousness rebuttal information, “it is important to examine
exactly what evidence or information the government presented and not be confused by its
allegations or claims”); United States v. Umana, Case No. 3:08CR134-RCJ, 2010 WL 1688441
(W.D. N.C. Apr. 26, 2010) (issuing order regarding scope of “generalized prison-security
information” after jury had returned guilty verdicts and government had presented future
dangerousness information but before defense expert testified in penalty phase).
5
    18 U.S.C. §§ 3592(a)(8), 3593(c).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Evidence of Prison Conditions Generally
Page 2 of 3
           Case 3:16-cr-00086-SLG Document 921 Filed 07/29/20 Page 2 of 3
sentence. And the less particularized the information is to Mr. Smith, the less likely

the Court is to find it admissible. In addition, the Court is in agreement with those

decisions that have held that “a defendant may not offer general evidence of prison

conditions or security as a stand-alone mitigating factor.”6 As stated by the Eighth

Circuit, “[t]he district court need not—and should not—instruct juries that sufficient

control in prison is a mitigating factor.”7 However, the government has raised

future dangerousness as an aggravating factor in this case and therefore the Court

is likely to allow Mr. Smith to present information regarding control systems and

other security measures in Bureau of Prisons facilities where he is likely to be

housed to rebut that aggravator.8

        In light of the foregoing, IT IS ORDERED that the motion at Docket 708 is

DENIED.

                DATED this 29th day of July, 2020, at Anchorage, Alaska.

                                                        /s/ Sharon L. Gleason
                                                        UNITED STATES DISTRICT JUDGE

6
  United States v. Umana, 2010 WL 1688441, at *2; see also United States v. Coonce, 932 F.3d
623, 639 (8th Cir. 2019) (“[A]llowing control in prison as a mitigating factor is illogical because it
results in rewarding the most dangerous defendants for their dangerousness simply because
they (unlike less dangerous defendants) would be placed in maximum security.” (emphasis in
original)); United States v. Johnson, 223 F.3d 665, 674–75 (7th Cir. 2000) (noting that the
defendant “should not have been permitted to present to the jury . . . evidence of the existence
of maximum-security federal prisons decked out with control units, in order to establish a
mitigating factor”); Taylor, 583 F. Supp. 2d at 936 (“General prison security is not a proper
mitigating factor . . . .”).
7
  United States v. Coonce, 932 F.3d 623, 639 (8th Cir. 2019) (holding no abuse of discretion in
district court’s refusal to instruct the jury that sufficient-control-in-prison information presented to
rebut a future dangerousness allegation was also stand-alone mitigating factor).
8
 See Simmons v. South Carolina, 512 U.S. 154, 168–69 (1994); Skipper v. South Carolina, 476
U.S. 1, 5 n.1 (1986).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Evidence of Prison Conditions Generally
Page 3 of 3
         Case 3:16-cr-00086-SLG Document 921 Filed 07/29/20 Page 3 of 3
